DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 10/24/2019. Claims 1-9 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0118751 A1 (“Ghannam”).

Regarding claims 1, 8, and 9, Ghannam teaches a detector configured to detect a shake of a vehicle; a threshold setting unit configured to set at least one threshold for determining whether the detected shake of the vehicle is abnormal; a vehicle peripheral information acquisition unit configured to acquire at least one of a video around the vehicle, illuminance information around the vehicle, and sound (see at least [0015], [0022], [0032] and [0040]).

Regarding claim 2, Ghannam further teaches the detector is further configured to detect the shake of the vehicle in a front-rear direction, a right-left direction, and an up-down direction with respect to the vehicle, and the threshold setting unit is further configured to set an amount of change in the threshold for determining whether the shake of the vehicle in the right-left direction with respect to the vehicle is abnormal and an amount in change of the threshold for determining whether the shake of the vehicle in the up-down direction with respect to the vehicle is abnormal greater than an amount of change in the threshold for determining whether the shake of the vehicle in the front-rear direction with respect to the vehicle is abnormal when the vehicle is determined to be being parked (see at least [0022], [0032] and [0040]).

Regarding claim 4, Ghannam further teaches the information acquired by the vehicle peripheral information acquisition unit is the sound information around the vehicle, and the threshold setting unit is further configured to change the at least one threshold such that the abnormality is more easily determinable to have occurred when a sound volume of the acquired sound is equal to or lower than a predetermined value or equal to or higher than another predetermined value that has been separately set from the predetermined value (see at least [0032] and [0040]).

Regarding claim 7, Ghannam further teaches  the abnormality detection device according to claim 1; an imager configured to output an image obtained by capturing at least one of an outside and an inside of the vehicle as image data (see at least [0027]);
an abnormality determination unit configured to compare sensor output values detected by the detector in the abnormality detection device with the at least one threshold set by the threshold setting unit in the abnormality detection device and to determine whether an abnormality has occurred; and a recording process controller configured to record the image data output from the imager in a storage when the abnormality determination unit determines that the abnormality has occurred (see at least [0022] and [0032]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0118751 A1 (“Ghannam”) in view of US 2020/0198527 A1 (“Kohler”).

Regarding claim 3, Ghannam is not explicit on the information acquired by the vehicle peripheral information acquisition unit is the illuminance information around the vehicle, and the threshold setting unit is further configured to change the at least one threshold such that the abnormality is more easily 
	Koehler discloses a method for controlling at least one light module of a lamp unit of a vehicle, a lamp unit for a vehicle, a computer program product and a computer-readable medium where the information acquired by the vehicle peripheral 10information acquisition unit is the illuminance information around the vehicle, and the threshold setting unit is further configured to change the at least one threshold such that the abnormality is more easily determinable to have occurred when the 15acquired illuminance information is equal to or lower than a predetermined value (see at least [0013]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Koehler with the system disclosed by Ghannam in order to improve the visibility of objects detected and classified as relevant in front surroundings of a vehicle (Koehler, [0005]).



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0118751 A1 (“Ghannam”) in view of US 2018/0050696 A1 (“Misu”).

Regarding claim 5, Ghannam is not explicit on the vehicle peripheral information acquisition unit further comprises a voice determination unit configured to determine human voice based on the acquired sound information, and the threshold setting unit is further configured to change the at least one threshold such that the abnormality is more easily determinable to have occurred when the sound volume of the acquired sound is equal to or lower than the predetermined value, however,
(see at least [0095]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Misu with the system disclosed by Ghannam in order to decrease the size and cost of transmitting data (Misu, [0001]).

Regarding claim 6, Ghannam is not explicit on the vehicle peripheral information acquisition unit further comprises a number of people determination unit configured to determine a number of people who have produced voices based on the acquired human voice, and the threshold setting unit is further configured to change the at least one threshold such that the abnormality is more easily determinable to have occurred when the acquired number of people is equal to or smaller than a predetermined value, however,
	Misu discloses the vehicle peripheral information acquisition unit further comprises a number of people determination unit configured to determine a number of people who have 15produced voices based on the acquired human voice, and the threshold setting unit is further configured to change the at least one threshold such that the abnormality is more easily determinable to have occurred when the acquired number of people is equal to or smaller than a 20predetermined value (see at least [0095]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Misu with the system disclosed by Ghannam in order to decrease the size and cost of transmitting data (Misu, [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665